KOZINSKI, Circuit Judge,
dissenting:
I do not agree that anyone here has standing to challenge HUD’s action. None of the named plaintiffs is actually threatened with an eviction stemming from drug-related or other criminal activities, nor has Yesler alleged that any of its members are now under such a threat. Indeed, the plaintiffs before us — like the vast majority of public housing tenants in the state of Washington — will probably never face eviction for drug-related or other criminal activities, and thus will never be adversely affected by HUD’s action. The only injury they can allege is that they feel less secure in the possession of their premises because someday they might be evicted without a pre-eviction hearing. This is far too ethereal to constitute “injury in fact” for purposes of establishing standing under Lujan v. Defenders of Wildlife, — U.S.-, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992).
We might well adopt a more relaxed standing requirement in cases where we know that some individuals within a large group will suffer an injury, but won’t ever be able to identify them with any certainty. One such situation might involve a group of people subjected to an increased risk of cancer because of an agency’s decision to site a toxic waste dump near their homes; some people within the group may contract cancer who otherwise would not have, but their identities will always remain a mystery. In such a case, it may make sense to accord standing to everyone in the affected group because the passage of time will not help us identify the injured group more precisely.
Our case is different. The only tenants who will suffer the type of . “concrete and particularized” injury required by Lujan are those actually evicted for criminal activities. Though these individuals can’t be identified now, eventually we will know precisely who they are. Then and only then will we have before us plaintiffs who have suffered an injury in fact attributable to HUD’s action.